08/19/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 16, 2019

           STATE OF TENNESSEE v. JEFFREY ALLEN JUDKINS

                Appeal from the Circuit Court for Lawrence County
                        No. 34363   Robert L. Jones, Judge


                            No. M2018-00704-CCA-R3-CD


The Defendant, Jeffrey Allen Judkins, appeals his jury conviction for aggravated robbery,
for which he received a sentence of twenty-two years’ incarceration. In this direct
appeal, the Defendant alleges that the evidence was insufficient to establish his
participation in the robbery. Following our review of the record and the applicable
authorities, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and CAMILLE R. MCMULLEN, JJ., joined.

M. Wallace Coleman, Jr., Lawrenceburg, Tennessee, for the appellant, Jeffrey Allen
Judkins.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Brent A. Cooper, District Attorney General; and Gary M. Howell and
Christi L. Thompson, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                    OPINION
                              FACTUAL BACKGROUND

        On March 23, 2017, the Lawrence County Grand Jury indicted the Defendant for
aggravated robbery, a Class B felony. See Tenn. Code Ann. § 39-13-402. He proceeded
to a jury trial.

       At trial, Melody Denton testified that, on the evening of October 18, 2017, she was
working alone at the Fall River Market in Lawrenceburg, Tennessee. It was already dark
outside when a man wearing a ski-mask entered the store with a “sawed-off” shotgun,
pointed it at her, and demanded that she give him the “big bag” of money kept behind the
store counter. Ms. Denton believed that she was being pranked until she asked the man,
“Are you messing with me?” and he replied by “jabbing” the shotgun at her and
demanding, “[N]o, I’ve got [the gun] cocked, give me the f--king bag.” Ms. Denton
complied and gave the man the bag with several checks and approximately $300 cash
inside. After the man grabbed the bag and ran out of the store, Ms. Denton hit the “panic
button” to alert the authorities, who received the call at 7:46 p.m. Ms. Denton saw a
white Nissan Frontier exiting the parking lot and the man chasing after it. She locked the
front door so that the man could not re-enter. Ms. Denton relayed that the incident was
very quick, lasting “less than a minute,” and that she felt “[n]ervous” and “[s]cared”
while it occurred.

        Ms. Denton indicated that the man was wearing gloves and a dark-colored
“hoodie.” Although the hoodie had a picture and writing on it, Ms. Denton could not
recall the details. Ms. Denton did not recognize the man, and the ski-mask covered his
face except for his eyes. Ms. Denton described the man as “scrawny” and stated that he
was taller than she, relaying that she was five feet, four inches tall. She was confident
that it was a man and not a woman.

      Ms. Denton unlocked the door when a store neighbor, Jeffrey Smith, arrived. Mr.
Smith lived on Marable Road directly behind the Fall River Market, and Mr. Smith knew
Ms. Denton because he frequently shopped at the store. When Mr. Smith asked Ms.
Denton if she was alright, she informed him that the store had just been robbed.

       Mr. Smith explained that he and his family had just arrived home around 8:00 p.m.
on the evening of October 18 when a small white truck with “a camper shell” covering
the bed seemed like it was going to pull into his driveway behind him. However, the
truck eventually parked behind Fall River Market and turned off its headlights with the
parking lights still illuminated. According to Mr. Smith, the front passenger’s side
parking light on the truck was not working. Mr. Smith found the situation odd, so he
remained outside to observe. Mr. Smith saw an individual exit from the passenger’s side
and slam the door before heading towards the front of the store. Mr. Smith first thought
maybe it was a couple having an argument because the person who exited the truck was
similar in stature to Mr. Smith’s wife. Mr. Smith described the person who exited the
truck as a smaller individual, estimating that the individual was about five-feet-eight or -
nine inches tall and weighed around 140 pounds.

        Mr. Smith saw the truck leave its location from behind the store and back out on to
Fall River Road. When the person emerged from inside the store, Mr. Smith shined his
flashlight and yelled at the individual, asking “what the F he was doing over there.” Mr.
Smith observed the individual, who was carrying something in his hands, take off
running after the truck. Mr. Smith stated that it was dark outside and that the person was
wearing a dark-colored hoodie and the person’s face was covered by a mask or toboggan,
                                            -2-
so he was unable to get a good view of any facial features. Mr. Smith told his children to
lock the door and stay inside while he walked to the store to see if help was needed.
According to Mr. Smith, Ms. Denton appeared “fairly upset and rattled.” Mr. Smith
estimated that about a minute-and-a-half to two minutes had elapsed “[f]rom the time that
[he] first noticed the truck pull up and shine its lights on [his] house, [until] the time it
took off Fall River Road towards Lawrenceburg[.]”

      The day after the robbery, Vergie Nix found the store’s bank bag on the side of
Crowder Road. The bag was identifiable because “Fall River Market” was printed on it.
Ms. Nix, having heard about the robbery, returned the bag to the store.

       Ricky Alexander, the co-defendant in this case, relayed that he knew the
Defendant because they grew up together. The co-defendant confirmed that, in October
2016, he lived in an apartment on Manor Drive in Lawrenceburg and drove a white
Nissan Frontier truck with a camper shell on it. During this time frame, he ran into the
Defendant, who needed work to make some money. The co-defendant had worked for a
man named Buckshot Brannon for many years, so he helped the Defendant get a job with
Mr. Brannon. The co-defendant also agreed to let the Defendant stay with him in his
apartment because he had no place to live.

       According to the co-defendant, on October 18, 2017, nearly a week after the
Defendant had been staying with the co-defendant, the Defendant said that he wanted to
go rob Fall River Market because he had seen a large bag of money behind the counter a
few days prior. According to the co-defendant, the Defendant had been talking about
robbing other places “off and on” for a few days because “he was wanting some money
real bad.” The co-defendant testified that the Defendant had brought a sawed-off shotgun
into the apartment early that same evening. The co-defendant maintained that, although
he was trying to dissuade the Defendant from robbing Fall River Market, he agreed to
drive the Defendant there to look at the store. Upon arriving, the co-defendant pulled his
truck behind the store and turned off its headlights. The Defendant then quickly exited
the truck and went inside the store. Because the co-defendant was not prepared for the
Defendant to actually go inside the store, the co-defendant backed out from where he was
parked, pulled into the parking lot, and started to drive towards town.

       However, the co-defendant saw the Defendant come out of the store and start
running after him. The co-defendant testified that he also saw a man standing in front of
the house behind the store and that the man was yelling “what are y’all doing.” The co-
defendant turned his vehicle around and picked up the Defendant at “a mechanic place
where they worked on big trucks and stuff.” As they traveled back past Fall River
Market, the co-defendant saw the woman who worked at the store and the man from the
house behind the store engaged in a conversation.

                                             -3-
       The co-defendant claimed that he and the Defendant “almost c[a]me to blows” as
they drove away from the store because of what the Defendant had done. The co-
defendant testified that the Defendant began throwing items out of the vehicle,
specifically, the money bag, the ski-mask or toboggan the Defendant was wearing, and
the shotgun. The co-defendant affirmed that none of the items belonged to him, although
he acknowledged that he wore a hat, gloves, and a sweatshirt for work that he often left in
his truck. The co-defendant acknowledged that he received $100 in cash from the
Defendant. Moreover, the co-defendant admitted that he and the Defendant, knowing the
police would try to find them and the truck, removed the camper shell from the truck bed
and placed it in the pasture on Mr. Brannon’s property, unbeknownst to Mr. Brannon.
The co-defendant asserted that the Defendant left the day after the robbery and that he
was thereafter unable to contact the Defendant by phone.

        Detective Zach Ferguson with the Lawrence County Sheriff’s Office investigated
the robbery. He arrived on the scene at 8:08 p.m. and spoke with the witnesses present.
Detective Ferguson later learned that HLH Express, a trucking company on Crowder
Road, might have relevant video footage. When Detective Ferguson visited the owner of
the trucking company, David Goolsby, they reviewed video footage showing a white
Nissan Frontier with a camper shell stop in front of the shop around 7:45 p.m. Mr.
Goolsby described that, in the video, the truck pulled towards some pine trees, that
someone came “from the left” and got into the truck, and that the truck then made “an
abrupt U-turn and sp[u]n out.” From this footage, Detective Ferguson was ultimately
able to identify the co-defendant’s truck. However, the individuals were not identifiable
in the video.

       On October 28, 2016, the police spoke with the co-defendant and, with his
consent, searched the white pickup truck. Detective Ferguson stated that the parking
light on the truck did not work and that the truck appeared to have had a camper shell on
the truck bed that had been removed.

       The co-defendant initially lied and told the police that he had no knowledge of the
robbery of Fall River Market and informed them that his daughter had recently borrowed
the truck. He further told them that she had gotten into an accident and left the scene.
However, after the police began questioning his daughter, who was incarcerated, the co-
defendant decided to admit to his role. The co-defendant gave a written statement on
November 2, 2016.

      The co-defendant informed Detective Ferguson that he and the Defendant had
hidden the camper shell on Mr. Brannon’s property. Detective Ferguson visited the
property and found the camper shell. According to Detective Ferguson, the camper shell
had not been out there long because the grass underneath it was relatively undisturbed.

                                            -4-
       The co-defendant also told Detective Ferguson where the Defendant had discarded
the items along the roadside as they drove away from Fall River Market. On November
2, 2016, Detective Ferguson was able to locate a black ski-mask, a black glove, and a
dark-colored hoodie with white writing on it in a ditch off Skyline Drive. However, the
shotgun was never located. Later analysis on the clothing items revealed that the
Defendant was the primary contributor of DNA found on the ski-mask and glove.
Although the DNA of a “minor contributor” was also found on those clothing items, there
was insufficient DNA to identify this second person.

       At trial, the co-defendant denied that his daughter was with him that night or
involved in the robbery. The co-defendant maintained that he decided to tell truth
because he and the Defendant were “guilty as sin.” Moreover, the co-defendant
confirmed that he had an extensive criminal record beginning when he was a juvenile,
including being convicted of armed robbery in 1978. He had also been incarcerated on
three separate occasions from the 1970s to the 1990s. The co-defendant indicated that he
had since made steps to better himself, such as drug rehabilitation. However, he
acknowledged that he had pled guilty to vehicle theft around 2010.

       The co-defendant admitted that he received disability income from the government
despite his employment with Mr. Brannon. He had required “back surgery from
deteriorating discs.” The co-defendant explained that he did not work full-time for Mr.
Brannon and only did “small jobs.”

       The co-defendant maintained that he was approximately five feet, ten inches tall.
When questioned further about his height, the co-defendant explained, “I know when I
had my back surgery, it seemed like I drawed [sic] up and I shriveled up to almost
nothing. I don't even know if I’m 5’10 anymore. I may not even be 5’9. I’m not really
sure.” The co-defendant indicated that he weighed 146 pounds at a recent doctor’s visit.
The co-defendant said he likely “changed [his] appearance” after the incident, for
example, by trimming his beard.

       In addition, the co-defendant acknowledged that he was later indicted for the
robbery of Fall River Market along with the Defendant. The co-defendant was not
arrested until after he was indicted in March 2017, approximately five months following
the robbery. He maintained that he was not being promised anything in exchange for his
testimony against the Defendant.

       At the conclusion of proof, the jury found the Defendant guilty as charged. The
parties reached a sentencing agreement, and on December 14, 2017, the trial court
sentenced the Defendant to twenty-two years at eighty-five percent. This appeal
followed.

                                          -5-
                                       ANALYSIS

       The Defendant’s sole issue on appeal is whether the evidence was sufficient to
support his aggravated robbery conviction. Specifically, the Defendant contends that
“[his] involvement” was not established beyond a reasonable doubt. According to the
Defendant, “[t]he most compelling and direct evidence against [him] was presented by
co-defendant Ricky Alexander.” The Defendant submits that his co-defendant’s
testimony “should be considered unreliable and disregarded” because (1) the co-
defendant only made the decision to tell the truth when his daughter became the target of
the police investigation, (2) the co-defendant could have planted the Defendant’s mask
and glove, and (3) the co-defendant received favorable treatment from the prosecution
given that he was not charged for five months after the robbery and he was “allowed to
remain free in the community without having to make any bond.” The State counters that
the evidence was sufficient, noting that the jury, as was their prerogative, accredited the
testimony of the co-defendant and that the co-defendant’s testimony was corroborated by
the evidence at trial.

       An appellate court’s standard of review when a defendant questions the
sufficiency of the evidence on appeal is “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319 (1979). This court does not reweigh the evidence; rather, it presumes that the jury
has resolved all conflicts in the testimony and drawn all reasonable inferences from the
evidence in favor of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984);
State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness
credibility, conflicts in testimony, and the weight and value to be given to evidence were
resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Id.; see State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). The standard of proof is the same whether the evidence
is direct or circumstantial. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011).
Likewise, appellate review of the convicting evidence “is the same whether the
conviction is based upon direct or circumstantial evidence.” Id. (quoting State v. Hanson,
279 S.W.3d 265, 275 (Tenn. 2009)). The duty of this court “on appeal of a conviction is
not to contemplate all plausible inferences in the [d]efendant’s favor, but to draw all
reasonable inferences from the evidence in favor of the State.” State v. Sisk, 343 S.W.3d
60, 67 (Tenn. 2011).

     As relevant here, aggravated robbery is robbery “[a]ccomplished with a deadly
weapon or by display of any article used or fashioned to lead the victim to reasonably
                                            -6-
believe it to be a deadly weapon[.]” Tenn. Code Ann. § 39-13-402(a)(1). Robbery is
defined as “the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a). A “taking” or
theft of property occurs if, with intent to deprive the owner of property, a person
knowingly obtains or exercises control over the property without the owner’s effective
consent. Tenn. Code Ann. § 39-14-103(a).

        Although not specifically referenced, the Defendant’s sufficiency argument
involves two different legal principles—that his identity as a perpetrator must be
established beyond a reasonable doubt and that the testimony of an accomplice must be
sufficiently corroborated. “The identity of the perpetrator is an essential element of any
crime.” State v Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson, 519
S.W.2d 789, 793 (Tenn. 1975)). The State has the burden of proving the identity of the
defendant as a perpetrator beyond a reasonable doubt. State v. Cribbs, 967 S.W.2d 773,
779 (Tenn. 1998). Identity may be established by either direct evidence or circumstantial
evidence, or a combination of the two. Thompson, 519 S.W.2d at 793; see also State v.
Lewter, 313 S.W.3d 745, 748 (Tenn. 2010). The identification of the defendant as a
perpetrator is a question of fact for the jury after considering all the relevant proof. State
v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005) (citing State v. Strickland, 885 S.W.2d 85,
87 (Tenn. Crim. App. 1993)).

       In addition to being the primary perpetrator of the crime, the jury was instructed in
this case that the Defendant’s guilt could be predicated upon a theory of criminal
responsibility for the conduct of another. The State was not required to elect between
prosecution as a principal or under a theory of criminal responsibility. State v. Hodges, 7
S.W.3d 609, 625 (Tenn. Crim. App. 1998); see also State v. Kenon Pack and Jennifer
Banks, No. W2014-00518-CCA-R3-CD, 2015 WL 3381223, at *7-8 (Tenn. Crim. App.
May 26, 2015).

       “A person is criminally responsible as a party to an offense if the offense is
committed by the person’s own conduct, by the conduct of another for which the person
is criminally responsible, or by both.” Tenn. Code Ann. § 39-11-401(a). A person is
criminally responsible for an offense committed by the conduct of another, if “[a]cting
with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid
another person to commit the offense[.]” Tenn. Code Ann. § 39-11-402(2). Although
not a separate crime, criminal responsibility is a theory by which the State may
alternatively establish guilt based on the conduct of another. Dorantes, 331 S.W.3d at
386 (citing State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999)). No specific act or
deed needs to be demonstrated by the State, and the presence and companionship of an
accused with the offender before and after the offense are circumstances from which

                                             -7-
participation in the crime may be inferred. State v. Ball, 973 S.W.2d 288, 293 (Tenn.
Crim. App. 1998). To be convicted, however, “the evidence must establish that the
defendant in some way knowingly and voluntarily shared in the criminal intent of the
crime and promoted its commission.” Dorantes, 331 S.W.3d at 386 (citing State v.
Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994)); see State v. Foster, 755 S.W.2d
846, 848 (Tenn. Crim. App. 1988)).

       Moreover, the trial court appropriately charged that Ricky Alexander was an
accomplice to the crime. It is well-established in Tennessee that “a conviction may not
be based solely upon the uncorroborated testimony of an accomplice.” State v. Shaw, 37
S.W.3d 900, 903 (Tenn. 2001) (citing State v. Bigbee, 885 S.W.2d 797, 803 (Tenn.
1994); Monts v. State, 379 S.W.2d 34,43 (Tenn. 1964)). Our supreme court has
described what is required to establish sufficient corroboration as follows:

      [T]here must be some fact testified to, entirely independent of the
      accomplice’s testimony, which, taken by itself, leads to the inference, not
      only that a crime has been committed, but also that the defendant is
      implicated in it; and this independent corroborative testimony must also
      include some fact establishing the defendant’s identity. This corroborative
      evidence may be direct or entirely circumstantial, and it need not be
      adequate, in and of itself, to support a conviction; it is sufficient to meet the
      requirements of the rule if it fairly and legitimately tends to connect the
      defendant with the commission of the crime charged. It is not necessary
      that the corroboration extend to every part of the accomplice’s evidence.

Shaw, 37 S.W.3d at 903 (quoting Bigbee, 885 S.W.2d at 803). The corroborating
evidence need only be “slight.” State v. Griffs, 964 S.W.2d 577, 589 (Tenn. Crim. App.
1997). While “[e]vidence which merely casts a suspicion on the accused . . . is
inadequate to corroborate an accomplice’s testimony,” the “evidence is sufficient if it
connects the accused with the crime in question.” Id. Whether there is sufficient
corroborating evidence is a question for the jury. Shaw, 37 S.W.3d at 903.

       First, we note that the Defendant goes through great pains to discredit his co-
defendant. However, the jury chose to accredit the co-defendant’s testimony despite
knowing that he had originally lied to the police about his involvement, that he had
access to the Defendant’s clothing, that he received potential benefits for his testimony
against the Defendant, and that he had an extensive criminal record. As we have stated
time and time again, the determination of issues of witness credibility and the resolution
of conflicts in testimony rest squarely within the province of the jury. Bland, 958 S.W.2d
at 659. Moreover, the jury was free to reject some portions of the co-defendant’s
testimony while accepting others. State v. Bolin, 922 S.W.2d 870, 875 (Tenn. 1996)
(holding that juries are “free to believe only part of a witness’ testimony”).
                                             -8-
       In addition, the evidence at trial established that, on the evening of October 18,
2017, the Defendant entered Fall River Market brandishing a sawed-off shotgun and
wearing a ski-mask and gloves. The Defendant pointed his weapon at Ms. Denton and
demanded that she give him the money bag kept behind the store counter. Ms. Denton
complied and gave the Defendant the store’s money bag that contained the store’s checks
and about $300 cash. The Defendant fled on foot and had to chase down his co-
defendant who was driving away. Mr. Smith yelled at the Defendant as he ran from the
store. Ultimately, the Defendant was picked up by his co-defendant at the HLH Express
trucking company, which was captured on video. Mr. Smith went to check on Ms.
Denton, who informed him that she had just been robbed.

        The co-defendant ultimately admitted to his involvement as the driver in the
robbery of Fall River Market and confirmed that he received $100 cash from the proceeds
of the robbery. According to the co-defendant, the Defendant discarded items along the
roadway as they drove away from the store. The co-defendant was able to provide the
police with the location where a black ski-mask, a black glove, and a dark-colored hoodie
were found on November 2, 2016, over two weeks after the robbery. Those items were
tested, and the Defendant was determined to be the primary contributor of DNA obtained
from the mask and glove, although there was DNA of a second individual present. Ms.
Nix discovered the money bag on Crowder Road. Moreover, the co-defendant indicated
that he and the Defendant removed the camper shell from the truck bed and hid it on Mr.
Brannon’s property in an effort to avoid detection. Detective Ferguson located the
camper shell, which Detective Ferguson believed had only recently been discarded based
on the appearance of the grass underneath it.

        The co-defendant testified that, as he and the Defendant traveled back past Fall
River Market, he saw the woman who worked at the store and the man from the house
behind the store engaged in a conversation. The co-defendant also said that he heard that
same man yelling at the Defendant. Both Mr. Smith and Ms. Denton provided similar
details at trial. We conclude that this evidence, when viewed in a light most favorable to
the State, was sufficient to establish the Defendant’s identity as a perpetrator of the
robbery of Fall River Market and provided sufficient corroboration of the co-defendant’s
testimony.

                                    CONCLUSION

      For the foregoing reasons, the judgment of the trial court is affirmed.


                                                 _________________________________
                                                 D. KELLY THOMAS, JR., JUDGE

                                           -9-